SCOTT, ROBERT C., Associate Judge.
This is an appeal from a final order and judgment entered October 1, 1990, which assessed $352,250.05 in attorney’s fees and costs against the appellants. The appellants are Joseph and Mildred Luskin (“the Luskins”). The appellees are Marie Ruth Luskin (“Marie”), and the law firm of Young, Stern & Tannenbaum, P.A. (“YST”).
The facts relevant to the instant appeal are that on February 3, 1988, a final judgment of dissolution of marriage was entered between Marie and the Luskins’ son, wherein the Luskins were ordered to return $250,000 to the marital estate for partial equitable distribution. Subsequently, on May 11, 1988, YST, counsel for Marie, recovered attorney’s fees of $111,715.72 against the Luskins. On September 16, 1988, in a separate jury trial of Marie’s civil theft claim, Marie recovered a final judgment of $10,929,550 against the Luskins. On January 19, 1989, YST recovered attorneys’ fees of $98,350.92 against the Lus-kins. The appellees were issued writs of execution based on each of these judgments.
*559The appellees ultimately filed a motion for proceedings supplementary due to the fact that certain writs were outstanding and unsatisfied. Consequently, on April 30, 1990, the trial court entered an order after jury verdict in favor of the appellees, finding that the Luskins had fraudulently conveyed certain real property to third parties in order to insulate assets from execution.
Derivative to these proceedings, on October 1, 1990, the trial court entered an order and final judgment in favor of the appel-lees, which taxed $352,250.05 in appellees’ fees and costs against the Luskins and the third party defendants. This appeal followed.
The Luskins concede that if both the September 16, 1988, money judgment, and the April 30, 1990, supplemental final judgment are affirmed on appeal, the instant appeal should also be affirmed. The civil theft money judgment was partially affirmed by this court on or about December 3, 1992, and the supplemental judgment was affirmed on this date. Thus, we affirm the instant appeal.
LETTS, J„ and DOWNEY, JAMES C„ Senior Judge, concur.